Jackson, Chief Justice.
1. The plaintiff in ejectment must recover on the strength of his own title. In this case he relies on a sheriff’s deed, but there is no proof of title in the defendant in execution, nor of possession in that defendant since the rendition of the judgment. The sheriff’s deed, aided by proof of title in defendant in execution-, or possession since judgment, would cast the onus on the defendant in ejectment. 9 Ga , 74, et seq.; but in this case it is not shown that Hamilton had title or possession since judgment against him, and the naked sheriff’s deed will not avail.
*4552. There is nothing in the point of newly discovered testimony. It is not newly discovered. The witness was in court and left; when called, he did not respond; the plaintiff made no motion to continue because the witness was not present, but risked the trial in his absence and without his evidence. Having risked and lost, it is too late now to complain. He can complain only of himself. The defendant did him no wrong, and the court denied him no right.
Judgment affirmed.